Citation Nr: 1617952	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for depression, to include as secondary to adenocarcinoma of the prostate, status post radical retropubic prostatectomy, with residuals of urinary incontinence and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1966 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

This matter was remanded in August 2013.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a diagnosis of depression. 


CONCLUSION OF LAW

The criteria for service connection for depression, to include as secondary to adenocarcinoma of the prostate, status post radical retropubic prostatectomy, with residuals of urinary incontinence and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed depression in August 2010, November 2010, and a September 2013 VA medical opinion.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran's service treatment records do not reflect that the Veteran exhibited any in-service symptoms of depression, nor was he treated for depression while on any period of duty.

The Veteran was afforded a VA general examination in August 2010.  The examiner noted the Veteran had a history of depression and found he had depression secondary to his prostate cancer.  

The Veteran was afforded a VA psychiatric evaluation on November 5, 2010.  The Veteran reported outpatient treatment for a mental disorder about two and a half to three years ago.  He reported some counseling in Omaha for depression over his job situation, stating that he had lost his job at that time.  The examiner noted the Veteran was currently being treated for a mental disorder and was prescribed Venlafaxine.  The Veteran reported he could focus better and concentrate better with the medication.  The examiner opined that the Veteran was not demonstrating symptoms that met the criteria for a diagnosis of a DSM-IV mental disorder. 

A November 8, 2010, VA treatment record notes the Veteran had a past medical history of depression and was currently prescribed Venlafaxine.  

Pursuant to the August 2013 Board remand, the RO contacted the examiner who conducted the November 2010 VA psychiatric evaluation and acquired a VA medical opinion in September 2013.  The examiner reviewed the Veteran's claims folder and reiterated the opinion that the Veteran currently did not meet DSM-IV criteria for a diagnosis of depression, nor had he met DSM-IV criteria for a diagnosis of depression at any time since July 2010.  The examiner explained that while the August 2010 VA general examiner noted the Veteran had a history of depression, that was not a diagnosis of depression.  Also, in discussion with the August 2010 examiner, "he pointed out that he is not qualified to make a mental diagnosis, and that his checking of that box was more likely as not in response to having asked the veteran if he had a history of depression, and that the veteran more likely than not responded yes."  The examiner also notes that review of his November 2010 VA report further supports that the Veteran did not meet DSM-IV criteria at that time.  The examiner also opined that after reviewing his November 2010 VA report, in which the Veteran reported having some counseling in Omaha for depression over his job situation, "[t]he veteran's statement of 'some counseling' is not supported in the C file or CAPRI notes, and was by veteran's self report in reference to depression over loss of employment, not related to any physical condition related to military experience, and two and a half to three years prior to July 2010."  (See Virtual VA, Capri, 9/11/13).  

Considering the pertinent evidence in light of the governing legal authority, the service connection claim must be denied as the evidence of record is void of a current diagnosis of depression.  

The Board finds the most probative evidence as to whether the Veteran has a current diagnosis of depression to be the September 2013 VA examiner's opinion.  The examiner provided a detailed rationale for the opinions that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include review of the Veteran's claims folder.  

While the August 2010 VA general examiner found the Veteran had depression secondary to his prostate cancer, the September 2013 VA examiner specifically stated that in discussion with the August 2010 examiner, "he pointed out that he is not qualified to make a mental diagnosis, and that his checking of that box was more likely as not in response to having asked the veteran if he had a history of depression, and that the veteran more likely than not responded yes."  Thus, the Board finds the August 2010 examiner's opinion to be of little probative value.  

The Board acknowledges the Veteran's belief that he currently has a diagnosis of depression.  However, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay testimony is competent to establish the presence of observable symptomatology).  In this regard, the Veteran is certainly competent to describe his emotional state, such as feeling depressed.   But having a depressed emotional state does not necessarily equate to a clinical diagnosis of depression, which is recognized as a mental disorder and a chronic disability.  The prescription of  Venlafaxine in 2010 to treat the Veteran's depressed emotional state by a physician without expertise in psychology does not, in and of itself, confirm the diagnosis of a medical disorder. As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau. 

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for depression, to include as secondary to adenocarcinoma of the prostate, status post radical retropubic prostatectomy, with residuals of urinary incontinence and erectile dysfunction, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


